         Case 1:20-cv-05019-LAK Document 60 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN DOE,

                                   Plaintiff,
                                                            No. 1:20-cv-05019 (LAK) (S.D.N.Y.)
                         v.
                                                            Oral Argument Requested
COLUMBIA UNIVERSITY,
                                   Defendant.




   NOTICE OF DEFENDANT THE TRUSTEES OF COLUMBIA UNIVERSITY IN
 THE CITY OF NEW YORK’S MOTION TO DISMISS THE AMENDED COMPLAINT


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant The Trustees of Columbia University in the City of New York’s Motion to Dismiss

the Amended Complaint, the Declaration of Rachel L. Tuchman in Support of Defendant The

Trustees of Columbia University in the City of New York’s Motion to Dismiss the Amended

Complaint and exhibits thereto, and all other papers and proceedings herein, Defendant The

Trustees of Columbia University in the City of New York, by and through its counsel, will move

this Court, before the Honorable Lewis A. Kaplan, United States District Judge, at the Daniel

Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, New York 10007, at a

date and time to be determined by the Court, for an Order pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure dismissing the Amended Complaint.




                                                1
        Case 1:20-cv-05019-LAK Document 60 Filed 09/13/21 Page 2 of 2




Dated: September 13, 2021                 Respectfully submitted,
       New York, New York

                                   By:
                                          Roberta A. Kaplan
                                          Gabrielle E. Tenzer
                                          Rachel Tuchman
                                          KAPLAN HECKER & FINK LLP
                                          350 Fifth Avenue, 63rd Floor
                                          New York, NY 10118
                                          (212) 763-0883
                                          rkaplan@kaplanhecker.com
                                          gtenzer@kaplanhecker.com
                                          rtuchman@kaplanhecker.com


                                          Attorneys for Defendant
                                          The Trustees of Columbia University in the
                                          City of New York




                                      2
